Citation Nr: 0701429	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  05-13 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether the veteran's son, A.C., is entitled to 
recognition as a "helpless child" on the basis of 
permanent incapacity for self-support prior to attaining 
the age of eighteen.

2.  Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD), currently evaluated at 50 percent, 
from August 1, 2004 (excluding the period from February 
14, 2005 to March 31, 2005 for which the veteran is 100 
percent service connected).


REPRESENTATION

Appellant represented by: Elie Halpern, Attorney	


ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from September 1968 to 
April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
from a two decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Fort Harrison, Montana, the 
first of which denied the veteran's claim for permanent 
incapacity for self-support of his child, A.C., in June 2004 
and the second, which, in September 2004, granted a temporary 
100 percent evaluation for PTSD due to hospitalization from 
June 3, 2004 and reinstated a 30 percent evaluation from 
August 1, 2004.  With respect to the first issue, the RO 
issued a notice of the decision and the veteran timely filed 
a Notice of Disagreement (NOD) in June 2004.  Subsequently, 
in April 2005 the RO provided a Statement of the Case (SOC) 
and the veteran timely filed a substantive appeal.  The RO 
provided a Supplemental Statement of the Case (SSOC) in 
October 2005.  

As for the PTSD increased rating claim, the RO provided a 
notice of this decision in September 2004, and thereafter, in 
January 2005 the veteran timely filed an NOD.  In March 2005 
the RO issued another decision, which granted a temporary 100 
percent rating due to hospitalization from February 14, 2005 
and reinstated the 30 percent evaluation from April 1, 2005.  
In an October 2005 SOC, the RO increased the veteran's PTSD 
evaluation to 50 percent from August 1, 2004 and the veteran 
timely filed a substantive appeal in October 2005 and 
November 2005.       

The veteran did not request a Board hearing on this matter.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision.

2.	By a February 2004 rating decision, the veteran was 
awarded service-connected disability benefits, effective 
from August 2003.

3.	A.C. was born in April 1980.

4.	A.C. has not been shown to have been permanently incapable 
of self-support by reason of a mental or physical 
condition prior to attaining the age of 18.

5.	The veteran's PTSD is manifested by symptoms of 
irritability, thoughts of suicide, anger and aggression 
towards others, deficiencies in work and interpersonal 
relationships, depression, difficulty adapting to 
stressful situations at home and at work, and an inability 
to maintain or establish effective relationships.


CONCLUSIONS OF LAW

1.	The criteria for entitlement to VA benefits for A.C. as a 
helpless child of the veteran have not been met.  38 
U.S.C.A. § 101(4)(A) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.356 (2006).

2.	The criteria for assignment of a rating of 70 percent for 
PTSD from August 1, 2004 (excluding the period between 
February 14, 2005 and March 31, 2005) have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.125, 4.126(a), 4.130, Diagnostic 
Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the June 
2004 and July 2004 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims.  The RO thus complied with 
VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The June 2004 and July 2004 letters from the RO satisfy these 
mandates.  The June 2004 letter informed the veteran about 
the type of evidence needed to support his claim for A.C.'s 
entitlement to permanent incapacity for self-support, namely, 
proof that the veteran's child was determined to be helpless 
prior to and at the time of his 18th birthday, while the July 
2004 letter apprised the veteran that in order to garner an 
increased rating for his service connected PTSD, he must 
present evidence demonstrating that this disorder had 
increased in severity.  Both of these correspondences clearly 
disclosed VA's duty to obtain certain evidence for the 
veteran, such as medical records, employment records and 
records held by any Federal agency, provided the veteran gave 
consent and supplied enough information to enable their 
attainment.  They made clear that although VA could assist 
the veteran in obtaining these records, he carried the 
ultimate burden of ensuring that VA received all such 
records.  These letters additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion if the RO determined such to be necessary to 
make a decision on the claims.  They both also specifically 
asked the veteran to provide VA with any other supporting 
evidence or information in his possession.  The Board finds 
that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to him in proceeding 
with the issuance of this decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  This is because the 
Board below has rendered an opinion in favor of the veteran, 
granting a 70 percent evaluation from August 1, 2004 
(excluding the time period from February 14, 2005 to March 
31, 2005).           

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA provided such notice to the veteran with respect to his 
increased rating claim prior to the September 2004 RO 
decision that is the subject of this appeal in its July 2004 
letter.  Accordingly, the RO provided proper VCAA notice at 
the required time with respect to this issue.

Turning to the self-support claim, the Board finds that VA 
did not provide such timely VCAA notice to the veteran prior 
to the June 2, 2004 RO decision denying permanent incapacity 
for self support for A.C. in its June 24, 2004 letter.  
Notwithstanding this belated notice, the Board determines 
that the RO cured this defect by providing this complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the October 2005 SSOC.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive August 2004 and August 2005 VA examinations, which 
were thorough in nature and adequate for the purposes of 
deciding the PTSD claim.  The Board also finds that the 
voluminous medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Permanent Incapacity for Self-Support 

a. Law & Regulations
For purposes of determining eligibility for VA benefits as a 
"child" of a veteran in receipt of service connected 
benefits, the individual must be unmarried and must be either 
(1) under the age of 18; (2) have become permanently 
incapable of self-support before the age of 18; or (3) be 
between the ages of 18 and 23 and pursuing a course of 
instruction at an approved educational institution.  38 
U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.   

Relevant to the instant case, 38 C.F.R. § 3.356 sets forth 
the provisions governing benefits awarded to a child of the 
veteran who has a permanent incapacity for self-support.  38 
C.F.R. § 3.356.  Specifically, it provides that a child must 
be shown to be permanently incapable of self-support by 
reason of a mental or physical defect at the date of 
attaining the age of 18 years.  38 C.F.R. § 3.356(a); accord 
Hanlin v. Nicholson, 19 Vet. App. 350, 353 (2005); Cumby v. 
West, 12 Vet. App. 363, 364 (1999); Dobson v. Brown, 4 Vet. 
App. 443, 445 (1993); see 38 U.S.C.A. §§ 1313, 1314.  Thus, 
"an adjudicatory body's focus of analysis must be on the 
claimant's condition at the time of his or her 18th birthday; 
it is that condition which determines whether the claimant is 
entitled to the status of 'child.'"  Dobson, supra.  
 
The question of permanent incapacity of self-support is a 
factual one, and the rating criteria applicable to disabled 
veterans are not controlling.  38 C.F.R. § 3.356(b).  In 
making such a determination, the Board should consider 
whether the claimant is earning his or her own support so as 
to provide sufficient income for such reasonable support; the 
fact that a claimant is earning his or her own support is 
prima facie evidence that he or she is not incapable of self-
support.  38 C.F.R. § 3.356(a)(1).  In addition, a child 
shown by proper evidence to have been permanently incapable 
of self-support prior to the date of attaining the age of 18 
years, may be so held at a later date even though there may 
have been a short intervening period or periods when his or 
her condition was such that he or she was employed, provided 
the cause of incapacity is the same as that upon which the 
original determination was made and there were no intervening 
diseases or injuries that could be considered as major 
factors.  38 C.F.R. § 3.356(a)(2).  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established.  38 C.F.R. § 3.356(a)(2).   

In cases where the extent and nature of disability raises 
some doubt as to whether it would render the average person 
incapable of self-support, factors other than employment are 
for consideration.  38 C.F.R. § 3.356(b)(3).  Under this 
circumstance, the Board should consider whether the daily 
activities of the child in the home and community are 
equivalent to the activities of employment of any nature 
within the physical or mental capacity of the child that 
would provide sufficient income for reasonable support, and 
lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends.  38 C.F.R. § 3.356(b)(3).  The capacity of a child 
for self-support is not determinable upon employment afforded 
solely upon sympathetic or charitable considerations and 
which involved no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b)(4).  

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
  
b. Factual Background
A.C.'s birth certificate reveals that he was born in April 
1980 to the veteran.  He turned 18 years old in April 1998.  

Private medical records from 1980, 1981 and 1985 reflect 
A.C.'s early developmental abnormalities, hearing impairment 
and visual deficiencies.      

A February 1996 private hearing evaluation indicates that 
A.C. had moderate to profound sensorineural hearing loss in 
the left ear and severe to profound sensorineural hearing 
loss in the right ear.  His thresholds had exhibited some 
fluctuation in the prior year, and, while some responses 
remained unchanged, others had improved.  Speech 
discrimination tests demonstrated that A.C. could identify 
words at extremely loud decibel levels, and his hearing aids 
provided a benefit to his hearing capabilities.  

A January 1999 Social Security Administration (SSA) 
Disability Report indicates that A.C. exclusively used sign 
language to communicate and that he did not read lips.  At 
this time, A.C. did not exhibit difficulty reading, 
understanding, concentrating, seeing, or writing.  The SSA 
Functional Capacity Assessment report disclosed that A.C. 
appeared to have no auditory understanding without 
amplification and that his best corrected left eye vision was 
20/40.  

In a Personal Data Questionnaire, A.C. conveyed that he 
attended a school for the deaf and practiced basketball after 
school at home.  He indicated that he lived with his brother 
in an apartment and that he could perform household chores, 
such as laundry, cooking, grocery shopping and yard work.  He 
had a driver's license as well as a car and spent most of his 
time attending school.  A.C. stated that he experienced 
difficulty communicating with strangers.

A.C.'s Adult Disability Report indicates that he worked as a 
motel cleaner during the summer months of 1997, from June to 
August, for 8 hours per day, 5 days per week.  He further 
conveyed that he had attended a school for the deaf from 
January 1983 through May 1997, having completed the 11th 
grade at that time, and continued with school at the time he 
completed this Report.            

A March 1999 private audiological diagnostic evaluation 
report indicates that A.C. intended to complete his studies 
at the school for the deaf and then perhaps travel to Nevada 
to work on a ranch with his grandfather.  The examiner stated 
that A.C. would be able to work in such an environment that 
did not require verbal communication skills and could work in 
an environment where verbal communication was needed as long 
as an interpreter was present to assist in communication.   

A June 1999 SSA record indicates that A.C. had hearing loss 
and a prosthetic right eye.  Also in June 1999, SSA informed 
A.C. that he was entitled to monthly disability benefits 
under its rules from February 1999.  

A February 2004 private medical report indicates that A.C. 
had congenital micro-ophthalmic with coloboma, right eye; 
extremely limited vision, left eye; congenital hearing loss, 
profound on left and severe on right; and congenital delayed 
motor development.

Also in February 2004, the veteran submitted a letter 
indicating that A.C. was born in April 1980 with microthalmic 
eye, profound deafness and other small defects for which he 
has received extensive medical care.  The veteran further 
indicated that A.C. had attended a special school for his 
disabilities and that he was a permanent resident in the 
veteran's household at this time.

In a March 2004 letter A.C.'s audiologist, D.S., indicated 
that he was diagnosed with bilateral moderate to severe 
sensory-neural hearing loss at an early age for which he 
received hearing aids.  D.S. indicated that A.C.'s most 
recent hearing examination, in July 2003, disclosed a 
progression of hearing loss to a level of severe to profound 
sensory-neural hearing loss bilaterally.  She further stated 
that A.C.'s hearing loss had remained stable at this level 
for several years.   

The veteran submitted June 2005 SSA records pertaining to 
A.C.'s continued disability evaluation by that entity.  SSA 
determined, based on information spanning August 1998 to June 
2005, that A.C.'s disabilities were continuing.  These 
documents also reflected A.C.'s participation in work 
activities for a trial period of 7 out if 9 months from 
August 2002 to April 2004, which was said to be continuing, 
despite the fact that A.C.'s full recovery from his 
disabilities was not expected.  These records indicated that 
A.C. had no earnings in August 1998, but contain no 
information about any earnings prior to that date.  SSA 
indicated that it would review A.C.'s disability claim from 
time to time to ascertain whether he continued to meet the 
eligibility requirements for his disability or disabilities.    

c. Discussion
The Board determines that the evidence preponderates against 
the veteran's helpless child claim.  Specifically, while the 
record clearly discloses that the veteran's son has had 
audiological, visual and developmental disorders since birth 
up until the age of 18 (and beyond), it does not demonstrate 
that these physical disabilities permanently prevented him 
from being capable of self-support prior to reaching the age 
of 18.  A.C. attended school from 1983 (at the age of 3) 
through 1997 (at the age of 17) and participated in sporting 
activities, such as basketball.  He also had a summer job in 
1997, prior to attaining the age of 18, and lived in an 
apartment with his brother, where he engaged in cooking, 
cleaning, shopping and other household maintenance.  He 
attained a driver's license and had a car.  The Board finds 
such schooling and social activities, both in the home and 
within the community, to be equivalent to the activities of 
employment of any nature within the physical  capacity of 
A.C. that would provide sufficient income for reasonable 
support, pursuant to 38 C.F.R. § 3.356.  Accordingly, the 
veteran's helpless child claim must be denied.  


III. Increased Rating for PTSD

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  A veteran will 
garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.   

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

Thus, in addition to these rating criteria, the GAF score, 
which represents the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness," is also important in rating a 
psychiatric disability.  See e.g., Richard v. Brown, 9 Vet. 
App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 
243 (1995).  Like an examiner's assessment of the severity of 
a condition, a GAF score assigned in a case is not 
dispositive of the evaluation issue; rather, the Board must 
consider the GAF score in light of the actual symptoms of the 
veteran's disorder, which provide the primary basis for the 
rating assigned.  See 38 C.F.R. § 4.126(a).

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994); see Veteran's Claim to Reopen for 
Increased Rating (July 13, 2004) (requesting that the 
veteran's PTSD claim be reopened for an increased rating and 
claiming that this disability had worsened).  In addition, 
"[w]here there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

b. Factual Background
An August 2004 VA examination report indicates that the 
veteran arrived promptly for the appointment, where he 
appeared to be socially distant, but not unfriendly.  The 
examiner noted that the veteran did not exhibit any unusual 
mannerisms or behaviors and was open and verbal during the 
interview.  The veteran was neither guarded nor defensive, 
and he expressed himself adequately, speaking in complete 
sentences and easily understood speech.  The veteran appeared 
to be of average intelligence based on verbal skills and 
manner of presentation and he did not display any cognitive 
difficulties.  He was alert and oriented, and he had 
satisfactory grooming and hygiene.  

The veteran had a lengthy work history, but conveyed that he 
would be leaving work, as he could no longer tolerate the 
stress of the job.  The veteran described being isolative 
during work, keeping away from his supervisor and coworkers, 
and conveyed that his exposure to Vietnamese individuals 
while on the job triggered PTSD symptoms at work.  

As for the veteran's personal relationships, although 
married, he expressed having some difficulty with his wife.  
The veteran indicated that he would like to move further away 
from people and that he tended to isolate himself when not 
working.  He also denied having any close personal 
relationships outside the family.  

The veteran described his PTSD symptoms as follows: Although 
he had no nightmares, he reported having frequent night 
sweats.  He had intrusive thoughts about the in service 
traumas and often had vivid memories during the day, which 
were triggered by seeing Vietnamese people, hearing 
helicopters or smelling rotting fish.  The veteran also had 
an exaggerated startle response and became jumpy if 
approached from behind unexpectedly.  He had difficulty 
experiencing feelings due to emotional numbing, and reported 
that he was unable to cry or show emotion after a family 
member had passed away.  The veteran further avoided stimuli 
that reminded him of his experience in Vietnam, such as books 
or movies about the war, and could not talk about these 
experiences.  The veteran was hypervigilant, avoided crowds 
and had difficulty entering large stores.  When in public, 
the veteran always would sit with his back against the wall 
and he described experiencing survivor's guilt.  While 
describing these feelings and events, he became emotional.  

During the mental status examination, the veteran maintained 
fairly good eye contact, with a normal voice tone and pace.  
He had a mildly blunted affect with an underlying mood 
characterized as dysphoric.  The veteran could track 
conversation well and had no impairment of concentration or 
attention span.  His psychomotor activity fell within normal 
limits, and his memory appeared to be functionally intact.  
The veteran displayed logical and goal oriented thinking, 
with no indication of a thought disorder.  

Based on these data, the VA examiner confirmed the veteran's 
diagnosis of PTSD, with depression as secondary to this 
disorder.  The examiner indicated that the veteran had 
moderate psychosocial stressors in terms of his existing 
support structure and impending early retirement.  He further 
stated that the veteran's psychological state had 
deteriorated somewhat, and although currently employed, he 
was to retire imminently, as he could no longer manage the 
stress of work due to a decreased ability to tolerate stress.  
In the job setting, the veteran had anger difficulties, which 
caused further social withdrawal.  He reported that he did 
not interact with coworkers and that he had difficulty with 
authority figures.  The veteran had a good work ethic, but 
the examiner conveyed that his PTSD appeared to significantly 
impact his ability to sustain employment.  The examiner did 
not assign the veteran a GAF score at this time, but 
commented that the veteran could manage his financial 
affairs.  

In January 2005, D.V.F., Ph.D. examined the veteran's 
psychological status in support of the veteran's request for 
an early medical retirement.  This report indicates that the 
veteran's symptoms had escalated, and his capacity for coping 
had deteriorated.  The veteran exhibited symptoms such as 
psychological numbing mixed with moments of detached horror, 
which had persisted and worsened with the decline of physical 
health, accumulated life stressors and the ongoing Iraq War 
and terrorism.  The veteran reported having nightmares, 
difficulty sleeping, anger outbursts, difficulty sustaining 
concentration and attention, hypervigilance, exaggerated 
startle response, intrusive thoughts and perceptions of 
combat as well as intense distress when exposed to internal 
or external cues that even remotely resembled some aspects of 
combat (i.e., receiving orders from a supervisor).  

In terms of the effect on the veteran's personal 
relationships, the examiner conveyed that his marriages had 
suffered because of  his PTSD and accompanying irritability, 
emotional isolation and ongoing depression.  The veteran 
tended to avoid people and situations that triggered internal 
fear or anger.    

D.V.F. determined that the veteran's symptoms had fluctuated 
only in quality, duration and intensity in the past 30 years, 
and had escalated over time.  The examiner predicted that the 
veteran would not recover from this disorder, but likely 
would deteriorate further if required to continue working or 
to resign without adequate income.  The veteran was not a 
risk to others, but had become increasingly suicidal.  D.V.F. 
therefore recommended that the veteran's request for early 
retirement be honored.      

VA medical records from February 2005 to March 2005 track the 
veteran's progress during his hospitalization for PTSD, for 
which he was 100 percent service connected.

An April 2005 VA medical note indicates that the veteran had 
recently completed inpatient treatment program for his PTSD.  
The veteran conveyed at this time that his life had become 
miserable and that some aspects of his experience had 
worsened since he began seeking treatment for his Vietnam 
experiences.  The veteran was not homicidal or suicidal.  
Medical retirement was pending and appropriate sleep remained 
a problem for him, as did social isolation.  The veteran 
further indicated that internally, his distress was palpable 
whatever his external appearance or presentation.  He 
reported having anxiety that intruded his thoughts and 
functioning for hours to days at a time.  

Based on this information, the examiner indicated that he 
clearly had been optimistically recording GAF scores higher 
than warranted through the years, which had, in the 
clinician's words, regrettably and "undoubtedly lessened the 
accuracy of info[rmation] provided those who make 
determination of service connected disability."  The VA 
examiner further commented that this constituted an error on 
his part, that he had accepted the veteran's outward 
presentation of himself, and that he should have known 
better.  The examiner indicated that it was likely that the 
veteran's symptoms would become worse before improving and 
that it would be best for him to withdraw from work until he 
emerged from the emotional distress and numbing that 
continued to characterize his affect and inner experience.  
He assigned a GAF score of 35, which represented some 
impairment in reality testing or communication (i.e., speech 
at times is illogical, obscure or irrelevant) or major 
impairment in several areas, such as work, school, family 
relations, judgment, thinking or mood (e.g., depressed adult 
avoids friends, neglects family, and is unable to work).  See 
Diagnostic & Statistical Manual of Psychiatric Disorders 47 
(Am. Psychiatric Assn., 1995) (setting forth the GAF scale).       

An August 2005 VA medical report indicates that the veteran 
arrived promptly for the interview, although he displayed 
agitation and was only moderately compliant throughout the 
meeting.  The veteran appeared extremely stressed and anxious 
at this time, and he frequently rose from his chair to pace, 
indicating several times that he wanted to leave the 
interview.  The examiner did not perceive the veteran to be 
engaged in impression management, but rather, detected that 
the veteran's true state of anxiety had risen to such a level 
as to interfere with the interview process.  The veteran was 
socially withdrawn, although alert and oriented.  His 
grooming and hygiene were satisfactory. 

The veteran conveyed that he continued to work, although 
expressed his impression that his employers were looking to 
fire him.  He indicated that others were fearful that he 
might hurt someone, and he related that he could not be 
around other people.  The veteran made a number of negative 
comments about his coworkers and supervisors, and stated that 
in the work environment, he became agitated upon perception 
of certain cues, such as helicopter noise and being around 
injured people, which triggered flashbacks.  

As for his marriage, the veteran had maintained the 
relationship, although he admitted to having physically 
abused his wife when under stress.  He had recently moved out 
of the house to his parents' home, and indicated that he was 
socially isolated and had no friends.  He continued to attend 
group therapy.  

The veteran reported having nightmares up to two or more 
times per night and had difficulty sleeping.  The veteran 
continued to display an extreme startle response, 
hypervigilance and was jumpy when startled.  He could no 
tolerate being around groups and avoided public places.  On 
the rare occasion that he would visit a restaurant, he always 
would sit in the corner so he could see his surroundings.  
The veteran conveyed that he had intrusive thoughts, 
survivor's guilt and avoided reminders of his in-service 
traumas.  

On mental status examination, the veteran maintained only 
fleeting eye contact, and his voice ranged in volume from 
being difficult to understand because of being inaudible to 
being agitated and loud.  The veteran appeared to have only 
marginal control over his emotions, and frequently displayed 
anger and agitation throughout the interview.  His underlying 
mood was extremely anxious and he exhibited extreme 
psychomotor agitation characterized by tremulousness and 
pacing.  The examiner found it difficult to judge the 
veteran's memory, but suggested that it was likely intact.  
The veteran had difficulty in concentration, as reflected by 
an inability to focus on the conversation; the examiner often 
had to repeat questions.  His thinking appeared logical and 
goal oriented, without an indication of a thought disorder.           

Based on these data, the examiner confirmed the veteran's 
diagnosis of severe PTSD and secondary depression.  He noted 
that the veteran currently was separated from his wife and 
was having great difficulty in the job setting.  He assigned 
a GAF score of 40, which, like the previous GAF score of 35, 
reflected some impairment in reality testing or communication 
(i.e., speech at times is illogical, obscure or irrelevant) 
or major impairment in several areas, such as work, school, 
family relations, judgment, thinking or mood (e.g., depressed 
adult avoids friends, neglects family, and is unable to 
work).  The veteran's lengthy work history suggested a strong 
work ethic, but the clinician noted that because of his 
emotional interference, he had not been able to function well 
in the job setting, as manifested by difficulty interacting 
with supervisors and coworkers.  The veteran's ability to 
cope with stress appeared markedly reduced and under even 
minor stress, the veteran would become angry, irritable, and 
prone to emotional outbursts.  His concentration appeared 
poor, secondary to the exacerbation of his PTSD symptoms, and 
it was felt that he veteran would experience difficulty with 
sustained employment at that time because of his marginal 
emotional control.  The clinician assessed the veteran as 
being able to manage his own best interests.  

In December 2005, the veteran's coworker, K.N., submitted a 
letter where she described her impressions of the veteran's 
mood and behavior.  She indicated that she had interacted 
with the veteran on a professional basis for at least 15 
years, attending meetings and negotiations together as well 
as conducting a fair amount of business over the phone.  K.N. 
reported that in the past 2 years, the veteran's demeanor had 
dramatically changed in that he appeared to be in a constant 
state of anger with hostile tendencies, which did not 
dissipate despite having a matter resolved in his favor.  The 
veteran engaged in an angry outburst without reason.    

Also in December 2005, another coworker of the veteran's, 
M.E.L., described her interactions with the veteran between 
1991 and 1996.  She depicted him as being angry and conveyed 
that several times the veteran had actually frightened her.  
M.E.L. also stated that one time, she had stopped the veteran 
from harming a patient because of a problem that the veteran 
had with that patient.      

c. Discussion
The Board determines that the evidence preponderates in favor 
of an increased rating to 70 percent for the veteran's PTSD.  
While the veteran displays many of the symptoms associated 
with the current 50 percent evaluation, such as occupational 
and social impairment with symptoms of flattened affect, 
impaired judgment, disturbances of mood, and difficulty in 
establishing and maintaining effective work and social 
relationships, he also exhibits more severe psychological and 
behavioral impairments associated with the higher 70 percent 
rating.  Specifically, as reflected by the medical reports 
and testimonial evidence spanning August 2004 to December 
2005, the veteran has demonstrated occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment and mood.   Since August 2004, the 
veteran has been diagnosed with depression, as secondary to 
his PTSD, and he has shown an increasing inability to 
establish or maintain effective relationships.  The record 
from this time period also reflects that the veteran has 
engaged in outbursts of anger.  During the August 2004, 
January 2005 and August 2005 examinations, the veteran 
displayed irritability, decreased coping abilities, and 
expressed that he had difficulty adapting to stressful 
environments at work and at home, as manifested by negative 
comments about coworkers and the admission of his physical 
abuse of his wife.  The January 2005 clinician, D.V.F., 
indicated that the veteran had thoughts of suicide and the 
April 2005 VA medical report noted the veteran's intrusive 
anxiety symptoms, while the August 2005 VA medical note 
likewise documented the veteran's increasing anxiety and 
agitation.  The veteran reported in August 2005 that others 
feared that he would harm them, and the veteran's coworker, 
M.E.L., confirmed this in December 2005, when she expressed 
that she was not only afraid of the veteran at one point, but 
that she had actually stopped him from harming another 
individual in the workplace.  Similarly K.N. described that 
since approximately 2004 to 2005 she had witnessed s drastic 
change in the veteran's demeanor and constant state of anger.  
By August 2005, the veteran had difficulty maintaining eye 
contact, and displayed volume fluctuation in his voice as 
well as psychomotor agitation.  This evidence clearly weighs 
in favor of the veteran.  

The Board also finds persuasive of the veteran's claim the 
April 2005 VA examiner's recognition that the veteran's PTSD 
symptoms indeed were worse than had been accounted for in the 
record prior to that time, as well as this clinician's 
assignment of a 35 GAF score, which represents major 
impairment in such areas as work and family relations.  In 
the Board's judgment, this evidence additionally 
preponderates in favor of a 70 percent evaluation from August 
1, 2004 (excluding the time period between February 14, 2005 
to March 31, 2005), and therefore, the claim is granted.

The Board comments that the veteran does not qualify for a 
100 percent rating from August 1, 2004 (exclusive of the time 
period between February 14, 2005 and March 31, 2005) because 
he has not exhibited total occupational and social impairment 
due to persistent delusions or hallucinations, memory loss of 
close family members, gross impairment of thought process or 
communication, and other symptoms associated with such a 
rating.  

The Board observes that as of December 2005 the veteran 
remained employed full-time. Should he be unable to continue 
working as a consequence of service-connected disabilities, 
he is reminded that he can submit a claim for a total rating 
based on individual unemployability at that time.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings. The 
Board finds that the evidence of record does present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2005).  The August 
2004 VA examiner expressly indicated that his service-
connected PTSD had caused a significant interference with his 
ability to sustain employment, and the subsequent January 
2005 and August 2005 medical reports support this assessment.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating for the veteran's 
PTSD pursuant to 38 C.F.R. § 3.321(b)(1) are satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


IV. Conclusion 
For the reasons stated above, the Board finds that the 
veteran's helpless child claim is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply to the instant 
case.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

The veteran's son, A.C., is not entitled to recognition as a 
"helpless child" on the basis of permanent incapacity for 
self-support prior to attaining the age of eighteen. The 
appeal as to this issue is denied.






An increased rating for PTSD to 70 percent from August 1, 
2004 (excluding the time period from February 14, 2005 to 
March 31, 2005) is granted, subject to the law and 
regulations governing the payment of monetary benefits.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


